MEMORANDUM OPINION

No. 04-07-00211-CV

James C. ROLLINGS d/b/a Jake's Equipment & Repair,

Appellant 


v.


BIG COUNTRY RIG & EQUIPMENT;
PAMCO, Inc.; Tom Potter, Sr.; Tom Potter, Jr.; 
Roy Foster; and Patman Brothers Drilling, L.P.
Appellees

From the 229th Judicial District Court, Jim Hogg County, Texas

Trial Court No. CC-06-129

Honorable Alex W. Gabert, Judge Presiding

 
PER CURIAM
 
Sitting:	Sandee Bryan Marion, Justice
		Phylis Speedlin, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	June 13, 2007

DISMISSED FOR LACK OF JURISDICTION

	Appellant seeks to appeal several orders signed by the trial court on January 22, 2007,
including an order granting intervenor, Patman Brothers Drilling, L.P.'s motion for partial summary
judgment.  It appeared that the judgment is interlocutory because it does not dispose of appellant's
claims against the defendants or any remaining claims by or against the intervenor, and no severance
order appears in the record; accordingly, this court ordered appellant to show cause in writing why
the appeal should not be dismissed for lack of jurisdiction.  An order or judgment is final when it
disposes of all claims asserted by and against all parties.  Martinez v. Humble Sand & Gravel, Inc.,
875 S.W.2d 311, 312 (Tex. 1994); New York Underwriters Ins. Co. v. Sanchez, 799 S.W.2d 677,
678-79 (Tex. 1990).  No response has been filed.  Therefore, this appeal is dismissed for lack of
jurisdiction.  See Tex. R. App. P. 42.3(a). 


							PER CURIAM